
	
		I
		112th CONGRESS
		2d Session
		H. R. 4015
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2012
			Mr. Scott of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To repeal the conservation stewardship program of the
		  Department of Agriculture.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Farming Act of
			 2012.
		2.FindingsCongress finds that repealing the
			 conservation stewardship program of the Department of Agriculture while
			 honoring all stewardship contracts in effect on the date of the enactment of
			 this Act would reduce the deficit by $10,500,000,000 over a ten-year
			 period.
		3.Repeal of
			 conservation stewardship program
			(a)RepealSubchapter B of chapter 2 of subtitle D of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3838d et seq.) is
			 repealed.
			(b)Conforming
			 amendmentSection 1241(a)(3) of the Food Security Act of 1985 (16
			 U.S.C. 3841(a)(3)) is amended—
				(1)by striking
			 (A);
			 and
				(2)by striking
			 subparagraph (B).
				(c)Effect on
			 existing contractsNothing in this section shall be construed to
			 affect the validity or the terms and conditions of any stewardship contract
			 under section 1238F of the Food Security Act of 1985 (16 U.S.C. 3838f) as in
			 effect on the date before the date of the enactment of this Act that was
			 entered into on or before such date.
			
